UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4609


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR ULISES LARA-TORRES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00232-TLW-1)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant. Alfred
William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Victor Ulises Lara-Torres pled guilty, pursuant to a

written plea agreement, to conspiracy to possess with intent to

distribute and to distribute five kilograms or more of cocaine

and fifty grams or more of crack cocaine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A) (2012) and 21 U.S.C. § 846 (2012).

The     district       court     sentenced         Lara-Torres          to        144    months’

imprisonment, which was within his advisory Guidelines range.

               Counsel for Lara-Torres has filed this appeal pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there    are    no     meritorious     grounds          for    appeal      but     questioning

whether     the      district    court     should        have       held     an    evidentiary

hearing     related      to     the   Government’s            failure      to     move    for   a

downward departure based on Lara-Torres’ efforts at cooperation.

Lara-Torres          likewise     raises      this        issue       in        his      pro    se

supplemental brief.              The Government has not filed a response

brief.      For the reasons that follow, we reject this argument and

affirm the criminal judgment.

               Because Lara-Torres did not raise this issue in the

district     court,      our    review   is       for    plain      error.         See    United

States v. Olano, 507 U.S. 725, 732–37 (1993).                                     To establish

plain error, Lara-Torres must show that:                        (1) an error occurred;

(2)   the      error    was     plain;   and       (3)        the   error       affected       his

substantial rights.            Id. at 732.         Even if Lara-Torres makes this

                                              2
showing, we will exercise our discretion to notice the error

only if the error “seriously affects the fairness, integrity or

public    reputation    of    judicial          proceedings.”         Id.     (internal

quotation marks and alteration omitted).

            Lara-Torres maintains that the language in his plea

agreement was “unequivocal in obligating the Government to move

for   a   downward     departure       where         substantial      assistance    is

rendered.”        (Appellant’s        Br.       at     5).      But    the     relevant

contractual        language     clearly              reserved       the       threshold

determination — that is, whether the defendant’s assistance so

qualified    as   “substantial”       —    to    the    Government’s        discretion.

Under these circumstances, the Government’s decision not to make

a substantial assistance motion may be “reviewed only for bad

faith or unconstitutional motive.”                   United States v. Snow, 234
F.3d 187, 190 (4th Cir. 2000); see Wade v. United States, 504
U.S. 181, 185–86 (1992) (holding that prosecutor’s discretion is

subject to constitutional limits).

            Lara-Torres does not contend that the Government acted

in bad faith or with an unconstitutional motive.                           Instead, he

posits,   the     district    court       should     have    held     an    evidentiary

hearing to more fully inquire as to the issue, given counsel’s

recitation of the assistance Lara-Torres provided.

            We disagree.       As the Supreme Court has explained, “a

claim that a defendant merely provided substantial assistance

                                            3
will not entitle a defendant to a remedy or even to discovery or

an evidentiary hearing.”         Wade, 504 U.S. at 186.            The defendant

must also do more than merely allege unconstitutional motive or

bad   faith     to   require   the   district    court     to    conduct    such    a

hearing.      Id.    Given that Lara-Torres does not even suggest that

the Government acted in bad faith or with an unconstitutional

motive, we readily conclude that the duty for further judicial

inquiry was not triggered and thus that there was no error, let

alone plain error, in the district court’s failure to conduct an

evidentiary hearing in this case.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Lara-Torres, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If Lara-Torres requests that a petition be

filed,    but    counsel   believes    that     such   a   petition     would      be

frivolous,      then   counsel   may    move    this     court    for   leave      to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Lara-Torres.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED

                                        4